Case 3:19-cv-15176-FLW-DEA Document 28 Filed 08/17/21 Page 1 of 16 PageID: 1745




 *NOT FOR PUBLICATION*
                                  UNITED STATES DISTRICT COURT
                                     DISTRICT OF NEW JERSEY


      TERRI FENNIMORE,

                     Plaintiff,
                                                               Civil Action No. 19-15176 (FLW)
      v.
                                                                           OPINION
      PARTYLITE GIFTS, INC. and PARTYLITE
      WORLDWIDE, LLC,

                     Defendants.



     WOLFSON, Chief Judge:

           In this age discrimination suit, Plaintiff Terri Fennimore (“Plaintiff” or “Fennimore”),

 alleges that Defendants PartyLite Gifts, Inc. and PartyLite Worldwide, LLC (“Defendants” or

 “PartyLite”) discriminated against her on the basis of her age, in violation of the New Jersey Law

 Against Discrimination, N.J.S.A. § 10:5-3, et seq. (“NJLAD”), and that Defendants’ conduct

 constituted breach of implied contract. Specifically, Fennimore claims that agents of PartyLite

 influenced and interfered with one of its consultant’s decisions to select a retirement designate to

 the detriment of Plaintiff. Defendants now move for summary judgment pursuant to Fed. R. Civ.

 P. 56. For the reasons set forth below, Defendants’ motion for summary judgment is GRANTED.

     I.    FACTUAL BACKGROUND AND PROCEDURAL HISTORY
           The following facts are undisputed, unless otherwise noted. PartyLite manufactures and

 supplies candles and other home fragrance and décor products. Def. SOMF ¶ 1. Plaintiff markets

 and sells PartyLite products as a consultant 1 under a direct selling model. Id. at ¶ 2. Consultants


 1
        The parties agree that consultants are not employees, but rather independent contractors.
 Def. SOMF ¶ 3.
Case 3:19-cv-15176-FLW-DEA Document 28 Filed 08/17/21 Page 2 of 16 PageID: 1746




 hold parties or other events whereby potential customers can experience and purchase PartyLite’s

 products. Id. at ¶ 4. Consultants are compensated on both their personal sales and the sales of

 other consultants who they recruit to the business under a commission schedule. Id. at ¶ 5. Thus,

 consultants can increase their profits by developing customers, as well as recruiting and developing

 other consultants as part of their team. Id. at ¶ 6.

        Plaintiff began working with PartyLite in 1985, and in 1988, she became a Unit Leader.

 Id. at ¶ 12. 2 Two years later, in 1990, Plaintiff recruited Lorraine Ricca (“Ricca”) to become a

 consultant for PartyLite. Id. at ¶ 9. Ricca quickly advanced through the PartyLite leadership steps,

 moving from Unit Leader to Senior Regional Vice President (“SRVP”) in approximately four

 years, and because Plaintiff recruited Ricca, she received a percentage of Ricca’s sales based on

 her own leadership level. Id. at ¶¶ 11 and 13. Plaintiff, herself, became a Senior Unit Leader in

 1991, Group Leader in 1992, District Leader in 1993, Regional Leader in 1995, and Senior

 Regional Vice President in 1996. Id. at ¶ 12. Thereafter, Fennimore was reclassified 3 several

 times between 1996 and September 2017, at which time she became a Regional Leader. Id.

        In late July 2017, after approximately twenty-seven years working as a PartyLite

 consultant, Ricca decided to retire. Id. at ¶ 14. As an SRVP, however, Ricca had the opportunity

 to transition her team and book of business (also known as “lineage”) to a “Designee” of her choice

 in accordance with PartyLite’s SRVP Transition Plan (“Transition Plan”). Id. at ¶¶ 18-20; Pl.

 SOMF ¶¶ 2-8. The Transition Plan, which provides that the retiring SRVP may “select a




 2
         With Unit Leader being the lowest level and Senior Regional Vice President being the
 highest level, Consultants advance in the following steps: Unit Leader, Senior Unit Leader, Group
 Leader, District Leader, Regional Leader, Regional Vice President, and Senior Regional Vice
 President. Def. SOMF ¶ 10.
 3
         Defendants characterize this downward reclassification as a “demotion,” a term that
 Plaintiff disputes. See Pl. Responsive SOMF ¶ 12.
                                                    2
Case 3:19-cv-15176-FLW-DEA Document 28 Filed 08/17/21 Page 3 of 16 PageID: 1747




 designated leader to lead his/her lineage,” affords financial benefits to both the retiring SRVP and

 the Designee over the course of a ten-year transition period. Pl. SOMF ¶¶ 1 and 8. During the

 first year of the Transition Plan, the retiring SRVP earns 80% of the lineage’s sales while the

 Designee earns 20%. Id. at ¶ 1. These percentages then gradually decrease over the course of the

 remaining nine years of the Transition Plan, with the SRVP receiving 60% in the second year, 50%

 in the third year, 40% in the fourth year, and 30% in years five through ten. Id. The Transition

 Plan specifies that to be eligible for Designee-status, the consultant must (1) be a current Leader,

 (2) have signed a Leader Agreement with PartyLite, (3) be an active PartyLite Leader for three

 consecutive years prior to his or her approval and acceptance into the Transition Plan by PartyLite,

 (4) have held the title of Regional Leader, or higher, during the three years prior to his or her

 approval and acceptance into the Transition Plan, and (5) be actively involved in his or her business

 and be in good standing with PartyLite. Id. at ¶ 3. Once the retiring SRVP selects her Designee,

 PartyLite must approve the decision through a process which includes, at a minimum, an interview,

 a review of “downline and upline lineage,” and company sanctioned training and business

 involvement. Id. at ¶ 10.

        On August 2, 2017, Ricca confirmed her decision to end her consultancy and inquired

 about the transition process during a telephone call with PartyLite’s Vice President of Sales, Tracy

 Graham (“Graham”), and PartyLite’s Manager of Sales Compensation, Policy and Analysis,

 Rachel Kane (“Kane”). Def. SOMF ¶ 29. At this time, Ricci communicated that Plaintiff was her

 choice for Designee because (1) Fennimore was her friend, (2) Fennimore brought Ricca into the

 business twenty-seven years earlier, (3) Fennimore was the only other leader she knew of in New

 Jersey, (4) Ricca’s team knew and respected Fennimore, and (5) Fennimore’s account was in good




                                                  3
Case 3:19-cv-15176-FLW-DEA Document 28 Filed 08/17/21 Page 4 of 16 PageID: 1748




 standing with PartyLite. Id. at ¶ 30; Pl. SOMF ¶¶ 20 and 24. Indeed, in an email to Graham and

 Kane following their telephone call, Ricca wrote:

                It is important that my Team have someone whom they know, trust
                and respect. If there is anything else you need from me, just let me
                know. I am hoping you will consider Terri Fennimore for this.

 Pl. SOMF ¶ 28; see also Certification of Richard M. Schall, Esq. in Opp. to Def. Motion for

 Summary Judgment (“Schall Cert.”), Ex. 4, August 2, 2017 Email. The parties agree, however,

 that at that time, Ricca did not have access to, or any knowledge of, Fennimore’s performance as

 a consultant with PartyLite, and during that telephone call on August 2, 2017, Graham

 recommended that prior to making a final decision, Ricca review Plaintiff’s performance history

 to ensure that Fennimore was the best candidate to grow Ricca’s well-established and profitable

 lineage. Id. at ¶¶ 31 and 32. Indeed, Kane testified that during the telephone call with Ricca,

 Graham explained that Ricca should “do some homework,” so that she put her team and her income

 “in the hands of someone who will take care of that, try to grow that, and you’ll earn […] income

 off that, off what you built.” Pl. SOMF ¶ 31 (citing Schall Cert., Ex. A, Kane Dep. at 35:1-4 and

 36:7-12); Def. SOMF ¶ 32. Ricca agreed to resume her conversation regarding her Designee and

 the Transition Plan with Graham and Kane following PartyLite’s annual conference. Def. SOMF

 ¶ 33.

         On August 15, 2017, following the annual conference, Graham expressed concern to Kane

 and Angela Reckley, a PartyLite Business Development Manager, about Fennimore assuming the

 role of Ricca’s Designee based upon her age. Pl. SOMF ¶ 41. Specifically, Graham wrote in an

 email to Kane and Reckley that “[Plaintiff is] also ‘older’ which concerns me regarding a 10 year

 plan.” Id. (citing Schall Cert., Ex. 5, August 15, 2017 Email.) That same day, Graham also

 provided Ricca with Plaintiff’s sales statistics and recent performance history. Def. SOMF ¶¶ 34-



                                                 4
Case 3:19-cv-15176-FLW-DEA Document 28 Filed 08/17/21 Page 5 of 16 PageID: 1749




 35. The statistics showed that Plaintiff had only one sponsor, was not consistently bonusing, and

 had substantially lower personal and unit sales than Ricca had anticipated. Id. at ¶¶ 35, 51.

 Following her review of the sales data, it is undisputed that Ricca proposed two other potential

 Designees: (1) Kim Yanuskiewicz (“Yanuskiewicz”) and (2) Kim DiLeo (“DiLeo”). 4 Id. at ¶ 41.

 The parties also agree that neither Yanuskiewicz nor DiLeo were suggested by PartyLite. Id. at ¶

 42. Rather, Ricca proposed them, in part, because they were located on the East Coast, and

 therefore, they could attend meetings with her team in-person. Id. at ¶ 44. In addition, when Ricca

 suggested these new consultants, Graham provided Ricca with the same bonus, sponsoring, and

 leader promotion data for Yanuskiewicz and DiLeo that PartyLite provided for Fennimore. Id. at

 ¶ 48. With respect to Yanuskiewicz, who was an SRVP at the time, she had the best performance

 record compared to Fennimore and DiLeo, and, more specifically, her personal sales, personal

 sponsoring, unit sponsoring, and unit sales for 2017 were higher than Plaintiff’s for that same

 year. 5 Id. at ¶¶ 51 and 54.

         On September 12, 2017, Ricca asked Yanuskiewicz if she would be her Designee -- a

 proposal that Yanuskiewicz accepted and PartyLite later approved. Id. at ¶ 66; Pl. SOMF ¶ 47.

 One week later, on September 18, 2017 and September 21, 2017, Ricca and Yanuskiewicz signed

 their respective Ambassador and SRVP Appointment Agreements with PartyLite, making Ricca’s

 SRVP Transition Plan effective as of November 1, 2017. Pl. SOMF ¶ 49.

        On June 11, 2019, Plaintiff, who was 60 years old at the time Ricca selected Yanuskiewicz

 as her Designee, filed a two-count Complaint against Defendants in the Superior Court of New




 4
        While it is undisputed that after reviewing Fennimore’s sales figures Ricca never proposed
 Fennimore as her Designee again, Plaintiff claims that this was because PartyLite had made it clear
 to Ricca that it would not approve Plaintiff as Ricca’s Designee.
 5
        As discussed, infra, the ages of Yanuskiewicz and DiLeo are unknown.
                                                 5
Case 3:19-cv-15176-FLW-DEA Document 28 Filed 08/17/21 Page 6 of 16 PageID: 1750




 Jersey, Mercer County, asserting claims of age discrimination in violation of N.J.S.A. 10:5-12(l)

 and breach of implied contract. See ECF No. 1. Thereafter, Defendants removed the action to this

 Court based on diversity jurisdiction pursuant to 28 U.S.C. § 1332(a). Id. On January 15, 2021,

 Defendants filed the instant Motion for Summary Judgment. ECF No. 25.

  II.   LEGAL STANDARD

        Summary judgment is appropriate “if the pleadings, depositions, answers to

 interrogatories, and admissions on file, together with the affidavits, if any, show that there is no

 genuine issue as to any material fact and that the moving party is entitled to a judgment as a matter

 of law.” Fed. R. Civ. P. 56(c). A factual dispute is genuine only if there is “a sufficient evidentiary

 basis on which a reasonable [factfinder] could find for the non-moving party,” and it is material

 only if it has the ability to “affect the outcome of the suit under governing law.” Kaucher v. Cty.

 of Bucks, 455 F.3d 418, 423 (3d Cir. 2006); see also Anderson v. Liberty Lobby, Inc., 477 U.S.

 242, 248 (1986). Disputes over irrelevant or unnecessary facts will not preclude a grant of

 summary judgment. Anderson, 477 U.S. at 248. “In considering a motion for summary judgment,

 a district court may not make credibility determinations or engage in any weighing of the evidence;

 instead, the non-moving party’s evidence ‘is to be believed and all justifiable inferences are to be

 drawn in his favor.’” Marino v. Indus. Crating Co., 358 F.3d 241, 247 (3d Cir. 2004) (quoting

 Anderson, 477 U.S. at 255); see also Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S.

 574, 587, (1986); Curley v. Klem, 298 F.3d 271, 276-77 (3d Cir. 2002).

        The party moving for summary judgment has the initial burden of showing the basis for its

 motion. Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986). “If the moving party will bear the

 burden of persuasion at trial, that party must support its motion with credible evidence ... that

 would entitle it to a directed verdict if not controverted at trial.” Id. at 331. On the other hand, if



                                                   6
Case 3:19-cv-15176-FLW-DEA Document 28 Filed 08/17/21 Page 7 of 16 PageID: 1751




 the burden of persuasion at trial would be on the nonmoving party, the party moving for summary

 judgment may satisfy Rule 56’s burden of production by either (1) “submit[ting] affirmative

 evidence that negates an essential element of the nonmoving party’s claim” or (2) demonstrating

 “that the nonmoving party’s evidence is insufficient to establish an essential element of the

 nonmoving party’s claim.” Id. Once the movant adequately supports its motion pursuant to Rule

 56(c), the burden shifts to the nonmoving party to “go beyond the pleadings and by her own

 affidavits, or by the depositions, answers to interrogatories, and admissions on file, designate

 specific facts showing that there is a genuine issue for trial.” Id. at 324; see also Matsushita, 475

 U.S. at 586; Ridgewood Bd. of Ed. v. Stokley, 172 F.3d 238, 252 (3d Cir. 1999). In deciding the

 merits of a party’s motion for summary judgment, the court’s role is not to evaluate the evidence

 and decide the truth of the matter, but to determine whether there is a genuine issue for trial.

 Anderson, 477 U.S. at 249. Credibility determinations are the province of the factfinder. Big

 Apple BMW, Inc. v. BMW of N. Am., Inc., 974 F.2d 1358, 1363 (3d Cir. 1992). There can be “no

 genuine issue as to any material fact,” however, if a party fails “to make a showing sufficient to

 establish the existence of an element essential to that party’s case, and on which that party will

 bear the burden of proof at trial.” Celotex, 477 U.S. at 322-23. “[A] complete failure of proof

 concerning an essential element of the nonmoving party’s case necessarily renders all other facts

 immaterial.” Id. at 323; Katz v. Aetna Cas. & Sur. Co., 972 F.2d 53, 55 (3d Cir. 1992).

 III.   DISCUSSION

        In the instant Motion for Summary Judgment, Defendants move to dismiss Plaintiff’s age

 discrimination claim under the NJLAD and her claim for breach of implied contract.




                                                  7
Case 3:19-cv-15176-FLW-DEA Document 28 Filed 08/17/21 Page 8 of 16 PageID: 1752




        A.      New Jersey Law Against Discrimination

        In Count I, Fennimore alleges that PartyLite discriminated against her as an independent

 contractor under N.J.S.A. § 10:5-12(l), based on her age by refusing to enter into a contract with

 her to be Ricca’s Designee under the SRVP Transition Plan. Defendants argue that summary

 judgment should be granted in their favor because (1) PartyLite never refused to contract with

 Fennimore, and (2) to the extent the Court finds that PartyLite refused to contract with Fennimore,

 no evidence exists that the Designee decision was “because of” Fennimore’s age. (Def. Moving

 Br. at 6-7.) In that regard, Defendants contend that Ricca, not PartyLite, selected Yanuskiewicz

 to be her Designee and Ricca was not influenced or persuaded by anyone at PartyLite to select

 Yanuskiewicz. (Id. at 7-9.) Moreover, Defendants submit that no evidence exists to suggest that

 age was a factor in Yanuskiewicz becoming Ricca’s Designee. (Id. at 10-11.) Rather, Defendants

 highlight that not only was Ricca older than Plaintiff and Yanuskiewicz’s age is unknown, but it

 is undisputed that Yanuskiewicz was superior to Fennimore by all performance metrics. (Id. at

 11-13.) In response, Plaintiff argues that summary judgment should be denied because evidence

 exists in the record of age-based animus toward Plaintiff on the part of Defendants’ upper

 management, including Graham and Kane, and further, evidence exists of a direct causal

 connection between that animus and the ultimate decision reached to deny Plaintiff the opportunity

 to enter into a contract to become an SRVP. (Pl. Opp. Br. at 9-22.) In other words, Plaintiff argues

 that evidence exists to suggest that Graham and other members of PartyLite’s management

 influenced Ricca’s decision to select Yanuskiewicz as her Designee, because given Plaintiff’s age,

 PartyLite doubted her ability to work for the entirety of the ten-year transition period. I agree with

 Defendants’ position.




                                                   8
Case 3:19-cv-15176-FLW-DEA Document 28 Filed 08/17/21 Page 9 of 16 PageID: 1753




        N.J.S.A. 10:5-12(l) makes it unlawful “for any person to refuse to buy from, sell to . . .

 contract with . . . or otherwise do business with any person on the basis of . . . age . . .” In other

 words, this provision of the NJLAD prohibits age discrimination in a business-to-business setting.

 See Rubin v. Chilton, 359 N.J. Super. 105, 111 (App. Div. 2003). While there are few cases

 construing this section of the NJLAD, courts have recognized that it “prohibits refusals to do

 business with independent contractors based on age, sex, or handicap.” J.T.’s Tire Serv., Inc. v.

 United Rentals N. Am., Inc., 411 N.J. Super. 236, 240 (App. Div. 2010) (citing Nini v. Mercer

 County Cmty. Coll., 406 N.J. Super. 547, 557 (App. Div.), certif. granted, 200 N.J. 206 (2009);

 Rubin, 359 N.J. Super. at 110–11; Horn v. Mazda Motor of Am., Inc., 265 N.J. Super. 47, 63 (App.

 Div.), certif. denied, 134 N.J. 483 (1993)). Thus, to succeed on her claim, Fennimore must prove

 that PartyLite refused to contract with her “because of” her age. See CPM Consulting LLC v.

 Capsugel US LLC, No. 19-16579, 2020 WL 5627216 at *6 (D.N.J. Sept. 21, 2020) (quoting Rubin,

 359 N.J. Super. at 110); see also Gross v. FBL Financial Services, Inc., 557 U.S. 167, 176 (2009)

 (in age discrimination claims the “plaintiff must prove that age was the ‘but-for’ cause” of the

 adverse decision). Notably, when asserting a claim under N.J.S.A. 10:5-12(l), a plaintiff is not

 required to set forth a prima facie discrimination claim. See, e.g., Rubin, 359 N.J. Super. at 111;

 J.T.’s Tire Serv., Inc., 411 N.J. Super. at 240-41.

        First, no reasonable jury could find that PartyLite refused to contract with Plaintiff. Based

 on the undisputed evidence in the record, Ricca, not PartyLite, selected Yanuskiewicz as her

 Designee. As a matter of corporate policy, it is undisputed that the Transition Plan provides that

 the outgoing SRVP, in this case Ricca, had the right to choose her Designee, subject to the approval

 of PartyLite. Schall Cert., Ex. 1, Transition Plan. This is also consistent with Ricca’s testimony,

 in which she unequivocally and emphatically confirmed that she selected Yanuskiewicz as her



                                                   9
Case 3:19-cv-15176-FLW-DEA Document 28 Filed 08/17/21 Page 10 of 16 PageID: 1754




  Designee, stating: “[N]ot one soul on the face of this earth played a role in [the decision to select

  Yanuskiewicz], other than my husband, when we sat down and discussed it.” Def. SOMF ¶ 68

  (citing Schall Cert., Ex. B, Ricca Dep. at 66:19 to 67:4). The record is also clear that although

  Ricca may have initially believed Plaintiff was a “great choice,” she later reconsidered that

  selection upon review of Fennimore’s performance record. Indeed, Ricca testified that she

  understood the importance of her Designee decision, because the success of her Designee would

  directly impact her own financial well-being in retirement, stating: “I built a huge business. And

  when I’m getting ready to retire, even though I am married and I have a husband, I was the sole

  supporter of our family. I need to make sure that my -- that my retirement is going to at least be

  sufficient, or I have to protect that.” Schall Cert., Ex. B, Ricca Dep. at 56:8 to 14. Ricca further

  testified that once she had the opportunity to review Fennimore’s performance record --

  information that she was not privy to prior to her initial proposal -- she realized that Yanuskiewicz

  was the superior option: “When I learned what [Plaintiff’s] numbers were or weren’t, that changed

  everything for me.” Id. at 56:14 to 16. Indeed, Ricca explained that she did not “want a sideline

  coach.” Rather, she wanted “somebody in there, playing the game,” and she “didn’t see that

  happening [with Plaintiff].” Id. at 56:23 to 25. Thus, once she reviewed Plaintiff’s performance

  history, including her personal sales numbers, her personal sponsoring statistics, and her annual

  sales figures, she testified that the information “[c]hanged everything for me, in my decision.” Id.

  at 56:23 to 57:1 (emphasis added). Finally, when PartyLite conducted its own independent

  investigation related to Ricca’s Designee decision, Ricca supplied a written statement affirming

  that she was solely responsible for Yanuskiewicz’s selection. Def. SOMF ¶ 74 (citing Schall Cert.,

  Ex. B, Ricca Dep. at Ex. L-1) (“It was my decision to have Kim [Yanuskiewicz] take over my

  Region when I transition on November 1st.”).



                                                   10
Case 3:19-cv-15176-FLW-DEA Document 28 Filed 08/17/21 Page 11 of 16 PageID: 1755




         To    the   extent   that   Plaintiff   attempts   to   proceed   under      a   “cat’s   paw”

  theory of liability because she cannot prove that PartyLite was the actual decision-maker

  responsible for selecting Yanuskiewicz as Ricca’s Designee, the Court finds that theory equally

  unavailing. Under a cat’s paw theory, which derives its name from one of Aesop’s fables, see

  Staub v. Proctor Hosp., 562 U.S. 411, 415 n.1 (2011), an “employer is at fault because one of its

  agents committed an action based on discriminatory animus that was intended to cause, and did in

  fact cause, an adverse employment decision.” Id. at 421. The cat’s paw theory originated, in the

  context of mixed-motive discrimination claims. See id.; see also Jones v. Se. Pa. Transp. Auth.,

  796 F.3d 323, 330 (3d Cir. 2015); McKenna v. City of Phila., 649 F.3d 171, 176-80 (3d Cir. 2011).

  And there, liability may rest on the animus and actions of an immediate supervisor, regardless of

  the motivation of the ultimate decision-maker. See Staub, 562 U.S. at 422; see also Jones, 796

  F.3d at 330. I note, however, that no court has applied the cat’s paw theory of liability in a

  business-to-business refusal to contract case under N.J.S.A. § 10:5-12(l). Nonetheless, Plaintiff’s

  NJLAD claim cannot succeed under such a theory because no reasonable jury could conclude that

  age animus was the proximate cause of Ricca’s decision to select Yanuskiewicz. Afrasiabipour v.

  Pennsylvania Dep't of Transportation, 469 F. Supp. 3d 372, 387 (E.D. Pa. 2020) (finding that to

  survive summary judgment, Plaintiff must establish: (1) a genuine issue of material fact concerning

  the bias of the alleged actor; and (2) a genuine issue of material fact as to whether the proffered

  reason for the adverse action is pretextual, which requires Plaintiff to demonstrate a causal

  relationship between the allegedly biased actor’s action and the adverse action).

         Here, the only evidence in the record of age-based animus that Plaintiff cites is the August

  15, 2017 email, in which Graham wrote that Plaintiff’s age “concern[ed]” her regarding a ten-year




                                                   11
Case 3:19-cv-15176-FLW-DEA Document 28 Filed 08/17/21 Page 12 of 16 PageID: 1756




  transition plan. 6 I agree with Defendants, however, that this type of “stray remark” by a non-

  decision-maker is insufficient, without more, to survive summary judgment. Ezold v. Wolf, Block,

  Shcorr and Solis-Cohen, 983 F.2d 509, 545 (3d Cir. 1992) (finding that “[s]tray remarks by non-

  decisionmakers . . . are rarely given great weight . . .”); see also Walden v. Georgia-Pacific Corp.,

  126 F.3d 506, 521 (3d Cir. 1997); Connolly v. Pepsi-Bottling Group, L.L.C., No. 06-1462, 2008

  WL 4412090, at *12-13 (W.D. Pa. Sept. 22, 2008) (“No decisions of the court of appeals were

  found holding that stray remarks, standing alone, could reasonably be viewed as sufficient to . . .

  defeat summary judgment”). When considering stray remarks, the Court takes the following

  factors into account: “(1) the relationship of the speaker to the employee and within the corporate

  hierarchy; (2) the temporal proximity of the statement to the adverse employment decision; and

  (3) the purpose and content of the statement.” McEady v. Camden Cty. Police Dep’t, No. 16-1108,

  2019 WL 4926887, at *6 (D.N.J. Oct. 7, 2019) (citing Parker v. Verizon Pa., Inc., 309 F. App’x

  551, 559 (3d Cir. 2009)). Here, the purpose and content of the statement are critical. No evidence

  exists that Ricca ever received the August 15, 2017 email; Graham and Kane testified that they

  have no knowledge of Yanuskiewicz’s age; 7 Ricca, not Graham or Kane, suggested Yanuskiewicz

  and DiLeo as potential Designees, and more importantly, Ricca testified that she based her decision




  6
          There is no evidence that this email was shared with Ricca, nor that any age based remarks
  about Fennimore were communicated to Ricca prior to her choosing Yanuskiewicz over Plaintiff.
  Indeed, Plaintiff concedes that none of Ricca’s conversations with Graham and Kane involved age.
  Def. SOMF ¶ 91.
  7
          Plaintiff’s age discrimination claim suffers from an additional flaw: Plaintiff has failed to
  establish Yanuskiewicz’s age. Indeed, it is unknown whether Yanuskiewicz is younger than
  Plaintiff, and even if she is younger, it is unclear how much younger. See Narin v. Lower Merion
  Sch. Dist., 206 F.3d 323, 333 n. 9 (3d Cir. 2000) (holding that where the plaintiff was 56 and
  another job applicant was 49, the other applicant’s age did “not differ materially from [plaintiff’s],”
  meaning that “we cannot conclude that [defendant] ultimately filled the ... positions with someone
  sufficiently younger to permit an inference of discrimination”).
                                                    12
Case 3:19-cv-15176-FLW-DEA Document 28 Filed 08/17/21 Page 13 of 16 PageID: 1757




  on Plaintiff’s poor performance record, not her age. Plaintiff submits no evidence to contradict

  those critical pieces of evidence.

           Instead, with respect to performance, Plaintiff admits that Yanuskiewicz, who was one of

  PartyLite’s most decorated consultants, significantly outperformed her at the time of Ricca’s

  decision. Schall Cert., Ex. A, Fennimore Dep. at 304:20 to 307:17. And, unlike Plaintiff,

  Yanuskiewicz was an SRVP, which places Yanuskiewicz on a higher leadership level. Def. SOMF

  ¶ 54. Moreover, the sales and other performance metrics objectively confirm Yanuskiewicz’s

  work-based superiority. While Plaintiff had developed fourteen leaders on her team, recorded

  $11,734 in yearly personal sales and $17,955 in yearly unit sales through September 2017, and

  totaled $623,136 in yearly lineage sales, Yanuskiewicz had developed thirty-three leaders,

  generated $29,403 in yearly personal sales and $147,457 in yearly unit sales, and amassed more

  than twice as much in lineage sales ($1.3 million). Id. at ¶¶ 55-58. Indeed, through September

  2017, Yanuskiewicz had sponsored six leaders and her unit had sponsored twenty-nine leaders,

  while Plaintiff and her unit, on the other hand, sponsored only one leader, respectively. Id. at ¶¶

  59-60.

           Significantly, Ricca’s testimony demonstrates that the decision to select Yanuskiewicz was

  hers, hers alone, and was not motivated or influenced by Plaintiff’s age:

                  That was my decision, to say that – when I tell you the shock and
                  awe of what I heard, and I’m going to hand over my 27-year
                  organization to someone not bonusing? Not sponsoring? Not doing
                  anything? That’s not happening. Made my decision right then and
                  there.
                  [...]
                  I had a serious problem, learning that someone was going to take
                  what I worked, left my family, my home, drove my car, all these
                  destinations, meeting after meeting, [Fennimore] wasn’t at these
                  meeting, she wasn’t flying to meetings. I was the RVP, she was not.
                  I paid the dues . . . I now have a choice to decide, after all these
                                                   13
Case 3:19-cv-15176-FLW-DEA Document 28 Filed 08/17/21 Page 14 of 16 PageID: 1758




                 years, that my husband and I sat down and made a decision to say
                 who’s going to – what’s going to work out better here? And
                 certainly, in my business, it is effort for effort, effort for effort. And
                 if you are not putting the effort out, don’t expect a return; it’s not
                 coming to you . . . People’s actions is what earns an RVP income,
                 not words. [Fennimore’s] [a]ctions were not there.
  Schall Cert., Ex. B, Ricca Dep. at 66:20 to 67:4, 68:5 to 69:2. Accordingly, at best, Graham’s

  comment in the August 15th email was an isolated remark that was never viewed by the

  decisionmaker and never considered in Ricca’s selection of Yanuskiewicz. Thus, because no

  reasonable jury could conclude that PartyLite refused to contract with Plaintiff or that Ricca’s

  decision to select Yanuskiewicz as her Designee was in any way based on Plaintiff’s age, Count I

  is dismissed with prejudice.

         B.      Breach of Implied Contract

         PartyLite also argues that Fennimore’s breach of implied contract claim in Count II fails

  as a matter of law because no valid contract existed between Fennimore and PartyLite, and further,

  PartyLite did not fail to perform any purported obligations under the alleged contract. (Def.

  Moving Br. at 17.) Plaintiff, on the other hand, argues that the Transition Plan is an enforceable

  implied contract, because it sets forth “comprehensive and definite provisions,” including 1)

  specifying the required eligibility qualifications for both the Transitioning SRVP and her

  Designee; 2) the “specified process” to be followed by a retiring SRVP in selecting her Designee;

  and 3) the compensation schedule covering the Transition Plan’s ten-year period. (Pl. Opp. Br. at

  36-37.) Plaintiff contends that a reasonable jury could conclude that Defendants breached the

  Transition Plan based on their alleged circumvention of the Designee selection process. (Id. at

  38.) Specifically, Plaintiff highlights that once Ricca announced Fennimore as her first option as

  Designee, PartyLite should have conducted an interview with Plaintiff, conducted a review “with

  [Plaintiff’s] downline and upline lineage,” and provided Plaintiff with some “company sanctioned

                                                    14
Case 3:19-cv-15176-FLW-DEA Document 28 Filed 08/17/21 Page 15 of 16 PageID: 1759




  training and business involvement.” (Id. at 22.) However, because Defendants did not follow

  through with those procedures, Fennimore argues they breached the Transition Plan. (Id.)

         Success on a breach of implied contract claim under New Jersey law requires “every

  element of a contract to be proved: mutual assent, consideration, legality of object, and capacity

  of the parties.” Duffy v. Charles Schwab & Co., 123 F. Supp. 2d 802, 818 (D.N.J. 2000). Proof of

  an implied contract, however, is demonstrated by the “conduct of the parties showing, in the light

  of surrounding circumstances, their tacit understanding.” Chemo Iberica, S.A. v. Betachem, Inc.,

  No. 13-4742, 2016 WL 865734, at *1 (D.N.J. Mar. 7, 2016) (quoting Gardiner v. V.I. Water &

  Power Auth., 145 F.3d 635, 644 (3d Cir. 1998)).

         Here, I find that Count II fails because no reasonable jury could conclude that an implied

  contract existed between Plaintiff and Defendants. Indeed, rather than address any of the required

  elements to prove a breach of implied contract claim, Plaintiff opposes Defendants’ motion for

  summary judgment only by analogizing the Transition Plan with an employee handbook or

  employee manual. In that regard, Plaintiff submits that like an employee handbook, it is of no

  consequence that the Transition Plan was not negotiated or signed by Plaintiff. The Court,

  however, disagrees with this comparison. First, it cannot be ignored that the Transition Plan exists

  within the context of an employer-consultant relationship, not an employer-employee relationship.

  Second, it is undisputed that the Transition Plan, unlike an employee handbook, which typically is

  distributed to all employees, is not distributed to all consultants. See Woolley v. Hoffmann-La

  Roche, Inc., 99 N.J. 284, 305 (1985) (“In most of the cases involving an employer’s personnel

  policy manual, the document is prepared without any negotiations and is voluntarily distributed to

  the workforce by the employer.”). In fact, the Transition Plan was only made available to SRVPs,

  and because Plaintiff was not an SRVP, the Transition Plan was not distributed to her, nor was it



                                                  15
Case 3:19-cv-15176-FLW-DEA Document 28 Filed 08/17/21 Page 16 of 16 PageID: 1760




  even available to her. See Def. SOMF ¶¶ 20-21. It is inconceivable that a jury could find that the

  Transition Plan constituted a contract between Plaintiff and Defendants, where the very terms of

  the plan excluded Plaintiff’s participation.

         Additionally, even if the Transition Plan could be considered an implied contract, no

  reasonable jury could find that Defendants failed to perform any of their purported obligations

  under the plan. As discussed in detail above, infra, while Ricca initially proposed Plaintiff as her

  Designee, she reconsidered that choice after reviewing the performance data and discussing the

  impact of her Designee selection on her retirement more fully with her husband. Following a

  review of Fennimore’s performance history, Ricca, on her own accord, suggested Yanuskiewicz

  and DiLeo. After reviewing Yanuskiewicz and DiLeo’s performance history, and comparing those

  statistics and metrics to Fennimore’s record, Plaintiff ultimately selected Yanuskiewicz to be her

  Designee. Because it is undisputed that Plaintiff was not Ricca’s final choice, Defendants were

  not obligated to interview Fennimore or review her qualifications, and therefore, they did not

  breach the terms of the Transition Plan. Thus, Count II is dismissed with prejudice.

  IV.    CONCLUSION

         For the reasons set forth above, Defendants’ motion for summary judgment is GRANTED.



  Dated: August 17, 2021                                       /s/ Freda L. Wolfson
                                                               Freda L. Wolfson
                                                               U.S. Chief District Judge




                                                  16
